DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claim 23 is currently pending.  
Priority:  Filing date of 1/18/18.	
Election/Restrictions
Applicant's election without traverse of Group I, claim 1, in the reply filed on 5/14/19 is acknowledged.  
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to add “consisting of” relating to the scope of “an error corrected sequence”, however there does not appear to be a basis in the original disclosure and Applicant has not pointed to support for such new claim language.  A claim containing a limitation which does not have a basis in the original disclosure is properly rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d. mem., 738 F. 2d 453 (Fed. Cir. 1984).  The examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  Thus the claim is rejected.

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding the claim language of “generating a DMI (Digital Molecular Identifier) by combining a sequence of the signer oligonucleotides, a sequence at positions 5-17 of the target oligonucleotides” which is confusing as to how the DMI is generated.  Specifically, the step lacks details as to how the DMI is arrived at – i.e. “combining a sequence …, a sequence” is unclear and/or possibly includes a typographical error.  One of skill in the art would not know what combining a sequence means in this context in the generating step.  Furthermore, the specification does not provide sufficient detail to allow one of ordinary skill in the art to unambiguously determine how to perform the method – p. 6 states “Figure 3 illustrates an example of how to computing a DMI”, but Fig. 3 also lacks detail.  
Applicant amended the claim and argues that the element has its plain and ordinary meaning and that the Specification, page 6, line 27, to page 7, line 3, provides an example of combining to generate a DMI.  The Examiner has reviewed the cited part of the specification and cannot determine how one of skill in the art would “generate a DMI by combining” based on the specification and Applicant has not provided an explanation.   This part of the rejection is maintained.
Claim 23 is further confusing and 
Applicant amended the claim, but did not describe how the sequence is created using the DMI.  This part of the rejection is maintained.
From the described confusing and ambiguous terms above, one of skill in the art would not understand the metes and bounds of the claims and the claims are rejected as indefinite.  Therefore, the claims remain rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (WO2013142389).
Applicant amended the claims in a manner which avoids anticipation.  This rejection is withdrawn.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389) in view of Caporaso et al. (The ISME Journal (2012) 6, p. 1621–1624, p. S1-S44).
Schmitt teaches “Methods of lowering the error rate of massively parallel DNA sequencing using duplex consensus sequencing” (title) depicted in Figure 1 as follows:

    PNG
    media_image1.png
    861
    475
    media_image1.png
    Greyscale

with method steps of ligating a target nucleic acid to an SMI adapter molecule, amplifying the nucleic acid complex to produce an amplified product, and sequencing the product (i.e. claim 15).  Regarding instant claim 23, Schmitt’s claims 29 and 30 teach the same steps of “obtaining 
Although Schmitt teaches the adaptor oligonucleotides, including that of the instant SEQ ID 23: AATGATACGGCGACCACCGAGATCTACACTCTTTCCCTACACGACGCTCTTCCGATCT, ACTG NNNNNNNNNNN NAGATCGGAAGAGCACACGTCTGAACTCCAGTCAC ([0090]-0095]), Schmitt does not teach the particular barcode sequences of the amended claims, i.e. SEQ ID NOs: 3-22, 24-98.  However, one of ordinary skill in the art would have considered utilizing well-known barcode sequences demonstrated to be successful in related sequencing applications such as the Golay sequences taught by Caporaso (p. S2, including “TCCCTTGTCTCC”, “ACGAGACTGATT”, etc. corresponding to instant SEQ IDs 3 and 4) particularly considering both barcodes are 12 nt in length and the barcodes were “secondary-structure checked” (Caporaso p. S39).  Thus, one of ordinary skill in the art would have considered the Golay sequences as barcodes in Schmitt’s method and arrive at the claimed invention with a reasonable expectation of success.  Therefore, the claim is rejected as prima facie obvious.

Conclusion
The claims are not in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639